DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The electronic terminal disclaimer filed on 03/26/2021 is acknowledged and approved, and overcomes the nonstatutory double patenting rejection of the claimed invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brenda Flockhart-Shanks on 03/05/2021.
The application has been amended as follows: 
 	Claim 1 replace as:		A method for computer aided phenotyping of a pathology, the method comprising: 
	deriving a machine learned model based on known ground truths, wherein the machine learned model is configured to: 
	(a) receive, as input, an enriched radiological dataset for a patient which includes analyte measurement and/or classification of one or more of: (i) anatomic structure, (ii) 
	(b) process the enriched radiological dataset to determine one or more of characteristics of a pathology including one or more of: (i) a phenotype for the pathology, (ii) a fractional flow reserve for the pathology, (iii) a high risk plaque for the pathology, (iv) a predictive outcome optionally including time to event for the outcome or (v) a cancer subtype for the pathology, wherein deriving the machine learned model includes: providing a training set comprising radiological data correlated with non-radiological ground truths with respect to the one or more of characteristics of the pathology for a plurality of patients; enriching the training set so that the radiological data includes analyte measurement and/or classification of one or more of: (i) anatomic structure, (ii) shape or geometry or (iii) tissue characteristic, type, or character, with objective validation for a set of analytes relevant to the pathology; and training the machine learned model using the training set, wherein the analyte measurement and/or classification for enriching the training set includes semantic segmentation to identify and classify regions of interest in the radiological data, wherein the regions of interest are identified with respect to cross-sections of a pathology-specific structure in the radiological dataset; and 
	implementing the machine learned model in an analytics system, wherein the analytics system is configured to process a received radiological dataset for a patient to create the enriched radiological dataset and use the machine learned model to process 

 	Claim 2 is canceled.

 	Claims 9-10 are canceled.

 	Claims 3-8, 11, 13, 16, 19-23, 26, 30, 32, and 36-37, line 1, replace “The method of claim 2” with --The method of claim 1--.

 	Claim 35 line 1, replace “The method of claim 9” with --The method of claim 1--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-8, 11-26, 30, 32, 35-37, and 40 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
	Regarding independent claim 1, the closest prior art (Chen, Madabhushi ‘591, Madabhushi ‘798, Huizenga, Lloyd, Gillies, Buckler, Margolis, and Igarashi) does not teach or suggest the claimed invention having “a) receive, as input, an enriched radiological dataset for a patient which includes analyte measurement and/or classification of one or more of: (i) anatomic structure, (ii) shape or geometry or (iii) 
	(b) process the enriched radiological dataset to determine one or more of characteristics of a pathology including one or more of: (i) a phenotype for the pathology, (ii) a fractional flow reserve for the pathology, (iii) a high risk plaque for the pathology, (iv) a predictive outcome optionally including time to event for the outcome or (v) a cancer subtype for the pathology, wherein deriving the machine learned model includes: providing a training set comprising radiological data correlated with non-radiological ground truths with respect to the one or more of characteristics of the pathology for a plurality of patients; enriching the training set so that the radiological data includes analyte measurement and/or classification of one or more of: (i) anatomic structure, (ii) shape or geometry or (iii) tissue characteristic, type, or character, with objective validation for a set of analytes relevant to the pathology; and training the machine learned model using the training set, wherein the analyte measurement and/or classification for enriching the training set includes semantic segmentation to identify and classify regions of interest in the radiological data, wherein the regions of interest are identified with respect to cross-sections of a pathology-specific structure in the radiological dataset; and 
	implementing the machine learned model in an analytics system, wherein the analytics system is configured to process a received radiological dataset for a patient to create the enriched radiological dataset and use the machine learned model to process .

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VAN D HUYNH/Primary Examiner, Art Unit 2665